                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                   Plaintiff,
                                                  Case No. 05-cr-146-pp
       v.

MARK ANTHONY CUBIE,

                   Defendant.


     ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION OF
       ORDER DENYING DEFENDANT’S MOTION TO ALTER OR AMEND
                      JUDGMENT (DKT. NO. 815)


I.     Background

       On October 29, 2007, the defendant pled guilty to conspiring to

distribute cocaine and crack in violation of 21 U.S.C. §§841(a)(1) and 846 and

carrying a firearm during and in relation to a drug trafficking crime, 18 U.S.C.

§924(c)(1)(A)(1). Dkt. No. 475. Judge Charles N. Clevert, Jr. sentenced the

defendant to serve 235 months on the drug charges and sixty months

consecutive on the gun charge for a total sentence of 295 months in custody.

Dkt. No. 572, 579. The defendant appealed, dkt. no. 580, and the Seventh

Circuit affirmed the conviction on December 9, 2010, dkt. no. 682. On July 20,

2015, after the U.S. Sentencing Commission adjusted the crack cocaine

guidelines, this court granted the defendant’s request to reduce his sentence

and reduced the sentence to 248 months. Dkt. No. 776.



                                        1
      Over the years, the defendant has filed numerous motions and appeals.

This one relates to a motion to amend judgment that the defendant filed on

February 6, 2017, arguing that court had committed a clerical error because

the judgment did not clearly reflect that Judge Clevert did not consider the

Benion death as a sentencing factor. Dkt. No. 806. This court reviewed the

sentencing transcript, judgment and statement of reasons, found no clerical

error and denied the motion. Dkt. No. 807. The defendant appealed, dkt. no.

808; on November 20, 2017, the Seventh Circuit affirmed this court’s decision,

dkt. no. 813. In doing so, the Seventh Circuit found that Judge Clevert had

made clear that the Benion death would have no bearing on Cubie’s sentence,

and stated that it would be “an exercise in triviality to require the district court

to belabor that point in writing all these years later.” Id. at 6.

       A month and a half later, despite the Seventh Circuit’s decision, the

defendant filed a “motion for reconsideration of the motion to amend

judgment.” Dkt. No. 815. The defendant says he was not clear in his motion to

amend about the harm the alleged clerical error caused him. Id. at 1. He now

says that the alleged error “involved not distinguishing the ‘Benion murder as a

sentencing factor’ in calculating the Defendant’s offense level versus

considering the Benion murder ‘in fashioning a reasonable sentence under

§3553(a).’” Id. The defendant asserts that the Court of Appeals “acknowledges

that an error was committed by the sentencing judge.” Id. He argues that the

appellate court affirmed, however, because the defendant didn’t show that he’d

suffered any harm. Id. at 1-2.

                                          2
      The defendant asserts that he is ineligible for the BOP residential drug

abuse program or placement in a camp or minimum security institution

because of the “omission,” that his BOP custody classification has increased

and that he was “denied clemency by President Obama, in part, due to this

omission.” Id. at 2. The defendant admits that he didn’t make these arguments

when he filed his motion to amend the judgment, but asserts that now that the

court “has the benefit of the foregoing harms” and the Seventh Circuit’s

opinion, it should grant this motion to reconsider and his motion to amend the

judgment. Id.

II.   Analysis

      A.    Legal Standard

      “None of the Rules of Criminal Procedure authorizes a generic motion to

reconsider; the criminal rules lack a counterpart to the motions authorized by

Fed. R. Civ. P. 50(b), 52(b), or 59.” United States v. Rollins, 607 F.3d 500, 502

(7th Cir. 2010). Motions to reconsider, however, “are ordinary elements of

federal practice that exist in criminal prosecutions despite their omission from

the Rules of Criminal Procedure[;]” “motions to reconsider in criminal

prosecutions are proper and will be treated just like motions in civil suits.”

and are treated like motions in civil suits. Id. (citing United States v. Healy, 376

U.S. 75, 84 (1964)).

      Like the criminal rules, “the Federal Rules of Civil Procedure do not

expressly recognize a motion to reconsider.” United States v. Roth, No. 10 Misc.

001, 2010 WL 1541343 at *2 (E.D. Wis., April 19, 2010). There are several

                                         3
rules and standards that allow a court to reconsider a prior order or judgment;

which of those rules or standards applies depends on the stage of the case and

the finality of the order or judgment. Federal Rule of Civil Procedure 54(b)

allows a court to revise an “order or other decision . . . that adjudicates fewer

than all the . . . rights and liabilities of fewer than all the parties” but “does not

end the action as to any of the claims or parties.” In Galvan v. Norberg, 678

F.3d 581, 587 (7th Cir. 2012), the Seventh Circuit explained that Rule 54(b)

allows a court to review non-final orders “at any time before the entry of a

judgment adjudicating all the claims and all the parties’ rights and liabilities.”

The defendant filed this motion ten years after the court entered the final

judgment, so Rule 54(b) does not apply.

      Rule 59(e) allows a party to file a motion asking the court to alter or

amend a judgment if the party files that motion “no later than 28 days after the

entry of the judgment.” The defendant’s motion was not timely filed under Rule

59(e), so the Rule 59(e) standard does not apply.

      Rule 60(b) allows a party to seek relief from an “order” for any of six

enumerated reasons, including mistake, inadvertence, newly-discovered

evidence, fraud or any other reason that justifies relief. Fed. R. Civ. P. 60(b).

Rule 60(b) “is, ‘by its terms[,] limited to “final” judgments or orders’ and is

‘inapplicable to interlocutory orders.’” Phillips v. Sheriff of Cook Cty., 828 F.3d

541, 559 (7th Cir. 2016) (quoting Santamarina v. Sears, Roebuck & Co., 466

F.3d 570, 571 (7th Cir. 2006)) (additional citations omitted). “A motion under

Rule 60(b) must be made within a reasonable time . . . no more than a year

                                          4
after the entry of the judgment or order or the date of the proceeding.” Fed. R.

Civ. P 60(b). The Rule 60(b) standard is the only standard that possibly could

apply to the defendant’s motion.

      B.     Discussion

      The Seventh Circuit issued the mandate on November 20, 2017. Dkt. No.

813. The defendant filed his motion to reconsider on January 10, 2018—just

under two months later. But what the defendant is asking the court to correct

is an alleged error in Judge Clevert’s 2008 judgment, entered over eight years

before the defendant asked this court to “correct” that judgment. And in this

motion to reconsider, he raises for the first time his basis for demanding the

correction—the allegation that he has suffered the loss of programming

opportunities, placement in lower security facilities and lower security

classifications.

      In the judgment, Judge Clevert recommended that the Bureau of Prisons

allow the defendant to participate in “the ‘500 Hour’ Drug Treatment Program.”

Dkt. No. 579 at 2. So the defendant has known since 2008 that Judge Clevert

recommended him for this program, and presumably has known for all that

time that he hasn’t gotten into the program. Yet he waited over eight years to

challenge the wording in the Statement of Reasons that he now claims

prevented him from being eligible for that program. The court has reason to

refuse to consider the motion to reconsider as untimely. It will not do so. It will

instead consider whether it can grant the relief the defendant requests.




                                         5
      In its decision affirming this court’s denial of the defendant’s motion to

amend, the Seventh Circuit explained that

             [a]t sentencing, the government argued that the court should
      consider the Benion murder as a sentencing factor under 18 U.S.C.
      § 3553(a) and, for that reason, sentence [the defendant] at the high
      end of the guidelines range. After extensive argument, Judge Clevert
      determined that the evidence was mixed, and offered a compromise
      that the parties accepted instead of holding an evidentiary hearing
      — that, given the factual disputes, he would “not utilize[e] the
      Benion death as a factor in sentencing in this matter.” See FED. R.
      CRIM. P. 32(i)(3)(B). Judge Clevert then elaborated: “I can certainly
      include that in the Judgment of Conviction so that it is quickly
      apparent that the Benion death was not a sentencing factor in this
      case.” He explained that the court’s exceptions to the PSR
      “oftentimes are set forth in the Judgment of Conviction” and are
      “certainly included in the Court’s minutes.” This, he continued,
      “would make clear to a reviewing Court or to the Bureau of Prisons
      how this Court has viewed the facts.”

             Having decided not to consider the murder, Judge Clevert
      sentenced [the defendant] at the bottom of the guidelines range: 235
      months for the conspiracy count and the consecutive mandatory
      minimum of 60 months for the firearm court. Despite Judge
      Clevert’s assurances, though, the judgment, the minute order, and
      the Statement of Reasons did not mention that the court disregarded
      Benion’s murder in its consideration of the § 3553(a) factors — they
      each said, in some form, only that the judge did not use the murder
      in calculating the offense level under the guidelines.

Dkt. No. 813 at 4.

      The Seventh Circuit has reviewed this court’s decision that there was no

error to correct under an abuse of discretion standard. Id. at 5. It found that

there was no inconsistency “between the orally pronounced sentence and the

written judgment and its attached Statement of Reasons: the judgment

accurately reflects the crimes of conviction and the sentence, and the State of

Reasons correctly notes that the Benion murder did not influence the

guidelines calculation.” Id. The court then said—and this is one of the
                                        6
statements on which the defendant hangs his hat in requesting

reconsideration—that “Judge Clevert also stated he was not considering

Benion’s murder as a sentencing factor, and we agree with [the defendant] that

there is a distinction (which perhaps the district court glossed over in its order

denying his motion) between using facts to calculate an offense level and

considering them in fashioning a reasonable sentence under § 3553(a).” Id. at

5-6. The court noted that although the Benion death may not have affected

Judge Clevert’s calculation of the guidelines offense level, “it could have

justified imposing a higher sentence within the guidelines range or even

varying above the guidelines recommendation.” Id. at 6. The court observed

that “the judgment, the Statement of Reasons, and the minute order all could

have been more precise about how Judge Clevert treated the Benion murder,”

but found that “it does not follow that there is a meaningful discrepancy

between the orally pronounced sentence and the written description of Judge

Clevert’s reasoning.” Id.

      The Seventh Circuit concluded that

            [the defendant] has not shown that he is entitled to have the
      omitted language memorialized in the judgment order when it had
      no impact on his sentence. See United States v. McHugh, 528 F.3d
      538, 541 (7th Cir. 2008) (explaining that amending another judge’s
      statement of reasons while leaving sentence untouched is akin to an
      advisory opinion). In neither his motion before the district court nor
      his brief on appeal has he asserted any harm or prejudice from the
      omission. See FED. R. CRIM. P. 52 (“Any error, defect, irregularity,
      or variance that does not affect substantial rights must be
      disregarded.”). Judge Clevert clearly and repeatedly stated in the
      sentencing hearing the Benion murder would have no bearing on
      [the defendant’s] sentence. The record as a whole is clear, and it
      would be an exercise in triviality to require the district court to
      belabor that point in writing all these years later.
                                         7
Dkt. No. 813 at 6.

      The court concedes that it did not catch the distinction that the Seventh

Circuit noted between relying on information to calculate a defendant’s

guidelines offense level and relying on information to fashion a sentence under

the §3553(a) factors. The court is not sure that it would have decided any

differently had it caught the distinction. The government urged Judge Clevert

to impose a sentence at the higher end of the range based on the Benion death.

Judge Clevert instead sentenced the defendant at the lower end of the range,

indicating (as he said) that he didn’t consider the death in fashioning that

sentence. This court felt that the overall record showed Judge Clevert didn’t

rely on the Benion death in fashioning his sentence. The Seventh Circuit felt

that the overall record showed Judge Clevert didn’t rely on the Benion death in

fashioning his sentence.

      Over three years after he filed the motion to amend the sentence, the

defendant has submitted an affidavit declaring that his case manager at FCI

Elkton “repeatedly” has told him that “the fact that [his] Statement of Reasons

does not state that the Benion homicide was not used as a sentencing factor

may imply that it was used as a sentencing factor,” and that the case manager

has told him that “[d]ue to this omission,” he is not eligible for the RDAP

program or placement in a minimum security prison and that his security

classification score is higher. Dkt. No. 815-1.1


1The defendant also asserts that part of the reason President Obama denied
him clemency was because of this omission. He attaches a December 23, 2015
                                         8
      Although the defendant’s original motion asked the court to “Amend

Judgment Pursuant to FRCP Rule 36,” dkt. no. 806 at 2, he now argues in the

motion to reconsider that that his case manager is basing her conclusions on

the wording of the Statement of Reasons. The Seventh Circuit referenced in its

decision affirming this court’s denial of the motion to ament its earlier ruling in

United States v. McHugh, 528 F.3d 538 (7th Cir. 2008). In McHugh, one

district court judge amended the recommendation made to the Bureau of

Prisons by her colleague, who was out on medical leave. The Seventh Circuit

stated that the judge should not have amended her colleague’s

recommendation, stating that it was no more permissible for her to do so “than

it would be to amend [another judge’s] statement of reasons for the sentence,

just to yield a view more to another judge’s liking, while leaving the sentence

untouched. That would be an advisory opinion.” McHugh, 528 F.3d at 541

(citations omitted). This court can’t modify Judge Clevert’s Statement of

Reasons. The Statement of Reasons is just that—it is the sentencing judge’s




letter from someone at Clemency Project 2014, advising him that the project
couldn’t help him because he did not “meet the following criteria: [n]on-violent
offender, low-level offender without ties to large scale criminal organizations,
gangs or cartels.” Dkt. No. 815-2 at 3. The letter says nothing about the Benion
murder. The defendant also attaches a January 2017 letter from a pardon
attorney at the U.S. Department of Justice, informing him that both the DOJ
and the White House had considered his application for clemency and had
denied it; this letter stated that “[a]s a matter of well-established policy,” the
DOJ does not disclose the reasons for the decision. Id. at 2. The defendant’s
statement that the President denied him clemency because the judgment or
statement of reasons did not say that Judge Clevert did not consider the
Benion murder in fashioning his sentence is speculation.
                                         9
explanation of why he or she imposed the sentence. Only Judge Clevert knows

why he imposed the particular sentence he imposed.

       The court will not grant the motion to reconsider. It observes, however,

that if the Bureau of Prisons is preventing the defendant from participating in

the RDAP program, or from going to a lower security facility, because the

Statement of Reasons does not say, “and the court did not consider the Benion

death in any way in determining a sentence,” the BOP is ignoring the totality of

the record. The Seventh Circuit Court of Appeals has reviewed that record and

concluded that the record, as a whole, is clear that the Benion death had no

impact on Judge Clevert’s decision. The defendant should share the Seventh

Circuit’s decision, and this court’s decisions, with his case manager.

III.   Conclusion

       The court DENIES the defendant’s motion for reconsideration. Dkt. No.

815.

       Dated in Milwaukee, Wisconsin this 31st day of March, 2020.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                       10
